DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7, 9, 11-12 and 14 have been considered but are moot because of the new mappings used to address the amended portions of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 9, 11-12 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Line 10 recites in part “…..an amount of resource usage….”. It is unclear as to the amount of resource usage here is referring to the amount of resource usage of line 7 of this claim or a different amount of resource usage.

Line 19 recites in part “….plurality of delivery modes based on the determination…”. It is unclear as to underlined “the determination” is referring to which determination. There is a “determining” in line 13 and there is another “determining” in line 18.
Regarding claims 3-5 and 7, these claims depend on claim 1 and thus are rejected on the same basis as provided for claim 1 above. Furthermore, some of the dependent claims have their own indefiniteness issues as discussed below.

(Examiner’s Note: Note that there are other 112(b) issues in the remainder of the claims. Those are not discussed above. The Applicant is required to identify those and make appropriate corrections).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9, 11-12  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michels et. al. (US 20120072523 A1,  Michels hereinafter) in view of Schultz et. al. (US 20100208612 A1, Schultz hereinafter), Vos et. al. (US 20140295790 A1, Vos hereinafter) and TAKEUCHI (US 20160219602 A1).

Michels discloses “Network devices with multiple direct memory access channels and methods thereof” (Title) wherein “the application delivery controller 110 may manage the network communications by performing several network traffic management related functions involving the communications, such as load balancing, access control, VPN hosting, network traffic acceleration, and applying quality of service levels to multiple direct memory access channels” [0027].
Michels discloses the following:

With respect to independent claims:

Regarding claim 1,  A method of delivering, by a device (e.g. “FIG. 4 illustrates further details of application delivery controller 110 with a plurality of independent applications App(1)-App(n) being executed by one or more processors (e.g., host processor 20) in host system 18” [0076], which application delivery controller is considered as the device), at least one packet to an application installed on the device from among a plurality of applications (e.g. “A first network data packet is received at a first port of a network device. The first network data packet is destined for a first executing application of a plurality of executing applications operating in the network device” Abstract), the method comprising:
obtaining information, regarding latency according to each of a plurality of delivery modes (e.g. discussed below. Note that there are multiple options in the claim and only this option is considered here),
determining, a delivery mode from among the plurality of delivery modes (e.g. “Various applications that use data stored in server memory interrupt the processor when they need to access the data. Since interrupts to a processor for accessing data are computationally expensive, it is desirable to interrupt a processor on a server only when necessary. By way of example only, one type of application uses data protocols (e.g., File Transfer Protocol (FTP) or Hyper Text Transfer Protocol (HTTP)) with high throughput where it is possible to receive and store large numbers of packets before sending to a processor to handle the packets. In this case, many packets may be collected over the network and may be coalesced before sending to the processor“ [0003]. Furthermore, “a network interface controller configured for high throughput data such as HTTP will create unacceptably high latency periods due to the interrupt coalescing when handling CIFS packets. Conversely, a network interface controller configured for low latency data such as CIFS packets will create high switching overhead and processing time by sending unnecessary interrupts, thus reducing throughput when handling HTTP packets” [0005], which high latency and low latency are associated with latency. Moreover, “DMA channels 1-n each have unique independent resources allotted to them, for example, a unique PCI bus identity including a configuration space and base address registers, an independent view of host system memory 22, a unique set of DMA descriptor ring buffers (e.g., buffers in return DMA descriptor ring 328R and send DMA descriptor ring 328S), a unique set of packet buffers (e.g., buffers in packet buffers 256), unique DMA request/completion signaling (through interrupts or polled memory structures), and other resources. Each of DMA channels 1-n is unique and independent thereby permitting management by separate unique drivers 1-n” [0077], which interrupt and polled memory structures are associated with a plurality of delivery modes comprising interrupt mode and polling mode. Note that the controller must obtain information regarding latency according to each of the plurality of delivery modes before selecting a delivery mode since the latency is associated with the delivery mode);
receiving the at least one packet, which is to be delivered to the application, through a network interface of the device (e.g. “In the example shown in FIG. 2, application delivery controller 110 receives network data packets from a network, such as network 112 shown in FIG. 1A” [0040], which receiving network data packets from a network is associated with a network interface. Moreover, “the application delivery controller 110 may include network interface controller 24 to communicate with LAN 114, a Wide Area Network (WAN) or the Internet through a variety of connections including, but not limited to, standard telephone lines, LAN or WAN links (e.g., 802.11, T1, T3, 56 kb, X.25, SNA, DECNET), broadband connections (e.g., ISDN, Frame Relay, ATM, Gigabit Ethernet, Ethernet-over-SONET), wireless connections, or some combination of any or all of the above” [0034]); and
delivering the at least one packet to the application according to the header (e.g. “a header value in the received packet may also be used by the application mapper module 99 to allot one of DMA channels 1-n to the received packet. In step 608, once one of DMA channels 1-n have been allotted, the received packet is sent for further processing by the applications App(1)-App(n) executing on host system 18” [0081]. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).

It is noted that while disclosing delivery mode, Michels is silent about obtaining information, regarding an amount of resource usage, which however had been known in the art before the effective filing date of the claimed invention as shown by Vos in a disclosure “METHOD AND SYSTEM FOR PROVIDING DIFFERENTIATED WIRELESS NETWORK ACCESS AND BILLING TO SUBSCRIBERS“ (Title), wherein “the amount of usage of the reserved service may correspond to the amount of network resources actually used to deliver a data message, rather than the actual amount of application-level data delivered by the data message” [0021], which data message is considered as the at least one packet. Furthermore, “The present technology provides a method and system for monetizing the usage of a certain "reserved service," which comprises usage of certain reserved wireless operating modes, such as Ultra High Coverage Mode (UHCM), usage of one or more reserved Modulation and Coding Schemes (MCSs), or a combination thereof……In some embodiments, rather than or in addition to the reserved service providing higher coverage, the reserved service may provide another desirable feature, such as higher data rates, higher bandwidth, lower latency, higher noise tolerance, or the like, or a combination thereof“ [0020].  Note that the information regarding the amount of resource usage must be obtained before monetizing the usage of a certain "reserved service.
Thus it is obvious to one of ordinary skill in the art to combine the method of delivering packet of Michels with the obtaining information regarding an amount of resource usage of Vos so that “data usage is tracked and an account for the wireless device is billed for an amount of usage of the reserved service” [0021].
It is noted further that while disclosing obtaining information, Michels in view of Vos is silent about obtaining information, …… based on a history of one or more packet that is received, which however had been known in the art before the effective filing date of the claimed invention as shown by TAKEUCHI in a disclosure “RADIO BASE STATION APPARATUS AND RESOURCE ALLOCATION METHOD” (Title), wherein “a resource allocation method according to the present invention, which is in an apparatus ….. includes processing for predicting, on the basis of the traffic data and the traffic history, traffic fluctuation after a predetermined time, and processing for controlling, on the basis of the predicted traffic fluctuation, the allocation of process resources…..at every predetermined time interval” [0018], which traffic history is associated with history of one or more packet that is received.
Thus it is obvious to combine the method of obtaining information of Michels in view of Vos with the based on traffic history of TAKEUCHI so that “frequent resource switching can be prevented, and processing overhead that is caused by switching can be reduced” [0113].
Furthermore, it is noted that while disclosing delivering packet, Michels in view of Vos and TAKEUCHI is silent about, 
obtaining at least one condition of the application,  wherein the at least one condition of the application includes a condition regarding an amount of resource usage that is used to deliver the at least one packet to the application, 
determining, based on the obtained information, whether each of the plurality of delivery modes satisfies the at least one condition of the application,
determining a delivery mode, for delivering the at least one packet to the application; and 
delivering the at least one packet to the application according to the determined delivery mode, which however had been known in the art before the effective filing date of the claimed invention as shown by Schultz in a disclosure “Method for Mitigating Adverse Processor Loading in a Personal Computer Implementation of a Wireless Local Area Network Adapter“ (Title). 
 Schultz discloses “9. A method for reducing CPU loading in a software based receiver for a packet based communications system comprising the steps of: measuring the current packet traffic loading, determining that the traffic load has exceeded a predetermined threshold, signaling the communications system transmitter to inhibit packet transmission when the threshold is exceeded, monitoring the traffic load while the transmitter is inhibited, determining that the traffic load has fallen below a predetermined threshold, and signaling the communications system transmitter to begin transmitting packets once the traffic load has fallen below the predetermined threshold. 10. A method as in claim 9 wherein the traffic load is measured using packet reception rate“ [claims 9 and 10], which packet traffic is associated with at least one packet, traffic load is related to CPU loading or resource usage that is used to deliver the at least one packet to the application, and is considered as the at least one condition of the application, and inhibit packet transmission is associated with interrupt packet transmission. Furthermore, “the AP buffers any frames intended for a mobile station in PS state until such time as the mobile station "asks" for individual frames through a polling mechanism” [0005], wherein “the polling mechanism  associated with the power save functionality in the WLAN protocol” is used “to control delivery of network packets, when the host CPU is heavily loaded or when interrupt latencies make reliable packet delivery difficult or impossible, in such a way as to minimize the processing load on the host CPU so that it can be used simultaneously for both wireless packet data and other desktop applications. The present invention utilizes the mechanisms of the WLAN PS mode of operation to defer packet reception until processor loading decreases. When a mobile station notifies an AP that the mobile station wishes to enter the PS mode of operation, the AP is obligated to defer transmission of all packets destined for the mobile station. The AP buffers frames intended for a mobile station in PS mode until the mobile station notifies the AP that it is no longer in PS mode or until the mobile station requests individual packets via a PS-Poll packet. By taking advantage of this mechanism, a mobile station will be able to defer all packet transmission and reception until it is able to sense that the processor is no longer in a peak loading condition” [0007]-[0008]. Thus a packet is delivered to an application according to the determined delivery mode from the plurality of delivery modes, such as, polling mode or interrupt mode and the selection of the delivery mode is based on the resource usage used to deliver the at least one packet to the application. Note that there are multiple options in the claim and only this option is considered here.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the method of delivering packets of Michels in view of Vos and TAKEUCHI with that of Schultz so that “a mobile station will be able to defer all packet transmission and reception until it is able to sense that the processor is no longer in a peak loading condition” [0008].

Regarding claim 9,  A device for delivering at least one packet to an application installed on the device from among a plurality of applications, the device comprising:
a controller (e.g. “FIG. 4 illustrates further details of application delivery controller 110 with a plurality of independent applications App(1)-App(n) being executed by one or more processors (e.g., host processor 20) in host system 18” [0076]) configured to obtain at least one condition of the application, obtain information regarding an amount of resource usage according to each of a plurality of delivery modes based on a history of one or more packet that is received, determine, based on the obtained information, whether each of the plurality of delivery modes satisfies the at least one condition of the application and determine a delivery mode for delivering the at least one packet to the application, from among the plurality of delivery modes based on the  determination;
a network interface (e.g. “a network device comprises a memory configured to store programmed instructions for communicating with networked clients and servers through the network device. The network device comprises one or more processors configured to execute the programmed instructions in the memory and a network interface controller coupled to the one or more processors and the memory and capable of receiving and forwarding data packets from a network that relate to a plurality of applications. The network device is configured to receive, at a first port of the network interface, a first network data packet destined for a first executing application of a plurality of executing applications operating in the network device. The plurality of executing applications are associated with corresponding application drivers utilizing independent and unique direct memory access (DMA) channels. The network device is configured to identify a first DMA channel mapped to the first port and associated with a first application driver corresponding to the first executing application. The network device is configured to transmit the first network data packet to the first executing application over the first identified DMA channel” [0009]) configured to receive the at least one packet to be delivered to the application and deliver the at least one packet to the application according to the determined delivery mode; and
a memory (e.g. aforesaid memory) configured to store the application and the at least one condition, 
wherein the at least one condition of the application includes at least an amount of resource usage that is used to deliver the at least one packet to the application (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note further that there are multiple options in the claim and only this option is considered here).
 
Michels in view of Schulz, TAKEUCHI and Vos discloses the following (e.g. Note: unless mentioned otherwise references made below draw to Michels):

With respect to dependent claims:

Regarding claim 3,  The method of claim 1, wherein the at least one condition is determined for each of the plurality of applications, according to characteristics of service provided by each of the plurality of applications (e.g. plurality of applications using aforesaid HTTP (Hyper Text Transfer Protocol) and CIFS (Common Internet File Sharing) protocol with different characteristics of service).

Regarding claim 4,  The method of claim 1, wherein the determining of the delivery mode comprises determining an interrupt mode or a polling mode as the delivery mode (e.g. aforesaid interrupt and polling mode).

Regarding claim 5,  The method of claim 1, wherein the determining of the delivery mode comprises:
 determining, when an interrupt mode is determined as the delivery mode, an interrupt throttling degree, based on the at least one condition and the obtained information  (e.g. “a network interface controller configured for high throughput data such as HTTP will create unacceptably high latency periods due to the interrupt coalescing when handling CIFS packets. Conversely, a network interface controller configured for low latency data such as CIFS packets will create high switching overhead and processing time by sending unnecessary interrupts, thus reducing throughput when handling HTTP packets” [0005], which configuration of network interface controller for HTTP and CIFS with interrupt coalescing and unnecessary interrupts is associated with interrupt throttling degree and must be associated with the latency and the CPU loading. Note that for high throughput applications, HTTP, the throttle period must be large so that a second interrupt is prohibited during the throttle period after a first interrupt).

Regarding claim 7,  The method of claim 1, wherein the delivery mode is determined, based on a history of the delivery mode determined for the application (e.g. TAKEUCHI: traffic history is associated with history of the delivery mode of the traffic for the application.).

Regarding claim 11, The device of claim 9, wherein the at least one condition is determined for each of the plurality of applications, according to characteristics of service provided by each of the plurality of applications (e.g. Note that this claim is similar to claim 3 except that it is an apparatus claim and thus the same reasoning as applied to claim 3 applies here as well).

Regarding claim 12,     The device of claim 9, wherein the controller is further configured to determine an interrupt mode or a polling mode as the delivery mode (e.g. Note that this claim is similar to claim 4 except that it is an apparatus claim and thus the same reasoning as applied to claim 4 applies here as well).

Regarding claim 14,     The device of claim 9, wherein the delivery mode is determined, based on a history of the delivery mode determined for the application (e.g. Note that this claim is similar to claim 7 except that it is an apparatus claim and thus the same reasoning as applied to claim 7 applies here as well).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813. The examiner can normally be reached 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUMITRA GANGULY/Examiner, Art Unit 2411                                                                                                                                                                                                        
/JUNG H PARK/Primary Examiner, Art Unit 2411